DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Evans (USPN 7166041).
	Regarding claim 21, Evans disclose a club head having a thin-walled body having a crown 24, sole 26, skirt 28, face 30, and rearmost edge at the aft end of the body.  Evans further discloses a curved channel 40 in the body below the rearmost edge adjacent the aft end of the body and a weight portion 50 with fastening member 54 and 53 within the channel.  The channel extends from heel 36 to toe 38 and the weight portion being positionable to a plurality of points within the channel.  The weight portion is also shapes such that it cannot rotate.  The fastening member has an exposed end to be accessed by a tool such that the fastening member us in tension and affixes the weight portion against a portion of the channel.  It should also be noted that the rearmost edge extends beyond the weight portion so that the weight portion is not visible when the club head is viewed from above (See Figures 1 though 15).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-30, 35-37, 39, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans (USPN 7166041) in view of Galloway (USPN 6368234).
Regarding claim 22,   Evans does not disclose the face having a variable thickness.  Galloway discloses a clubhead having a face wherein the face has a variable thickness (See Abstract).  One having ordinary skill in the art would have found it obvious to have a variable thickness face, as taught by Galloway, in order to lessen the weight of the face and make the face more compliant during impact.
	Regarding claim 23, Evans discloses the channel located in the skirt of the body (See Figures 2 and 3).
	Regarding claim 24, Evans discloses the channel following the perimeter shape of the aft end of the body (See Figures 2 and 3).
	Regarding claim 25, Evans discloses the weight portion being repositionable to multiple predetermined positions (See Figures 7 and 8).  
	Regarding claim 26, Evans discloses the weight portion made of a weight portion material and the fastening member made of a fastening member material different from the weight portion (See Column 5, line 35, through Column 6, line 5).
	Regarding claim 27, see the above regarding claim 26.  In addition, Evans discloses the face being made of a material different from the fastening material and weight material (See Column 4, lines 8 through 27 and 47 through 55).
	Regarding claim 28, Evans discloses the bottom of the clubhead made of a non-metallic material (See Paragraph bridging columns 4 and 5).
	Regarding claim 29, Evans disclose the channel having closed ends to prevent the weight portion from exiting the ends of the channel (See Figures 2 and 3).
	Regarding claim 30, Evans discloses that the bottom portion of the club head is attached via threaded bolts to allow the use of dissimilar material.  Further, Figure 6 
	Regarding claim 35, Evans disclose a club head having a thin-walled body having a crown 24, sole 26, skirt 28, face 30, and rearmost edge at the aft end of the body.  Evans further discloses a curved channel 40 in the body below the rearmost edge adjacent the aft end of the body and a weight portion 50 with fastening member 54 and 53 within the channel.  The channel extends from heel 36 to toe 38 and the weight portion being positionable to a plurality of points within the channel.  The weight portion is also shapes such that it cannot rotate.  The fastening member has an exposed end to be accessed by a tool such that the fastening member us in tension and affixes the weight portion against a portion of the channel.  It should also be noted that the rearmost edge extends beyond the weight portion so that the weight portion is not visible when the club head is viewed from above (See Figures 1 though 15). Evans discloses the weight portion made of a weight portion material and the fastening member made of a fastening member material different from the weight portion (See Column 5, line 35, through Column 6, line 5). In addition, Evans discloses the face being made of a material different from the fastening material and weight material (See Column 4, lines 8 through 27 and 47 through 55). Evans does not disclose the face having a variable thickness.  Galloway discloses a clubhead having a face wherein the face has a variable thickness (See Abstract).  One having ordinary skill in the art would have found it obvious to have a variable thickness face, as taught by Galloway, in order to lessen the weight of the face and make the face more compliant during impact.
	Regarding claim 36, see the above regarding claim 35.

	Regarding claim 39, see the above regarding claim 35. 
	Regarding claim 40, see the above regarding claim 29.
Claims 31-33 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans (USPN 7166041) in view of Galloway (USPN 6368234) further in view of Kono (JP 2006-320493).	
Regarding claim 31, Evans in view Galloway does not discloses the fastening member having a threaded shaft. Kono discloses a club head having a channel with a weight therein wherein the weight has a bore and the fastening member hold the weight in place has a head and a threaded shaft portion.  The threaded shaft extends through the bore to engage the body (See Figures 7 through 10).  One having ordinary skill in the art would have found it obvious to have the fastening member made of a head and threaded shaft, as taught by Kono, in order to adjust and fix the weight portion within the recess to a desired position. 
Regarding claim 32, Evans discloses the channel having a first sidewall, a second sidewall spaced apart from the first sidewall by a channel width, and a base recessed a channel depth from an exterior surface of the body.  The sidewalls are shown being flush with the adjacent exterior surface of the body and extending toward and interior of the club head to join the base (See Figure 3). It should be noted that base is being interpreted as being the bottom of the channel.
Regarding claim 33, Evans shows the channel depth being less than the channel width (See Figures 2-5).
Regarding claim 38, see the above regarding claim 31. 
Allowable Subject Matter
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711